Citation Nr: 1331604	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  10-12 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status post hemilaminotomy and foraminotomy at C6-C7 with residual numbness of the thumb of the left hand.  

2.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the cervical spine. 

3.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine.   

4.  Entitlement to a disability rating in excess of 10 percent for retropatellar arthritis of the left knee. 

5.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from December 1971 to December 1973 and from March 1974 to March 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2007 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In its December 2007 rating decision, the RO denied entitlement to an increased rating for degenerative changes of the lumbar spine.  In November 2008, the Veteran expressed disagreement with this rating decision.  However, the requisite statement of the case for this issue was never issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran's representative has asked that these matters be remanded in order to afford the Veteran a contemporaneous VA examination.  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability). 

The Board finds that a VA examination to obtain medical evidence as to current severity of the service-connected right knee, left knee, cervical spine and the neurological disability of the left upper extremity status post hemilaminotomy and foraminotomy at C6-C7 with residual numbness of the thumb of the left hand is necessary in this case.  

Review of the record reveals that the service-connected disabilities that are subject to this appeal were last examined in October and November 2007.  In a November 2008 statement, the Veteran argued that the examinations were inadequate.  The Veteran disputed how the range of motion testing was conducted for his knees and cervical spine.  He also asserts that incorrect information was in the examination report such as that the Veteran arrived to the examination without assistance or orthopedic devices.  The Veteran asserts that he arrived at the examination with his spouse's assistance and he used a cane and knee braces.  In a September 2013 statement, the Veteran's representative argued that new examinations should be conducted since the last examinations were performed in 2007 and 2008.  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected right knee, left knee, cervical spine, and neurological disability of the left upper extremity.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

In its December 2007 rating decision, the RO denied entitlement to an increased rating for degenerative arthritis of the lumbar spine.  In November 2008, the Veteran expressed disagreement with this rating decision.  

When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine is remanded for issuance of a statement of the case.  In so doing, the RO should consider the applicability of 38 C.F.R. § 3.156(c) and the manner in which the Board has framed the issues above. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected right knee, left knee, cervical spine, and neurological disability of the left upper extremity.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

The letter should notify the Veteran that he may submit medical evidence or treatment records to support his various claims.

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee, left knee, cervical spine, and neurological disability of the left upper extremity.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

Regarding the service-connected knee disabilities, the examiner should report the range of motion in the right and left knees in degrees.  The examiner should report whether there is ankylosis of the right knee and left knee.  The examiner should determine whether the right knee and left knee disabilities are manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination. 

The examiner should report whether there is lateral subluxation or lateral instability of the right knee and left knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  An X-ray examination of the right knee and left knee should be performed.  The examiner should indicate if there is any evidence of arthritis.  The examiner should report whether any functional impairment due to the right knee and left knee disabilities is severe, moderate or slight.   

Regarding the service-connected cervical spine disability, the examiner should specify the range of motion of the cervical spine in degrees including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should specifically identify all symptomatology and manifestations and specify whether the cervical spine causes limitation of motion, pain, spasm, severe guarding, abnormal gait, abnormal spine contour, or ankylosis.  The examiner should specify whether the cervical spine disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.  

The examiner should indicate whether there is evidence of any degenerative disc disease of the cervical spine and if so, whether the disc disease has required any periods of doctor prescribed bed rest.  

Regarding the service-connected hemilaminotomy and foraminotomy at C6-C7 with residual numbness of the thumb of the left hand, the examiner should specifically identify all symptomatology, manifestations, and functional loss due to this disability.  The examiner should indicate if this disability results in partial or complete paralysis, neuralgia or neuritis of any nerve, specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

3.  Issue a Statement of the Case for the issue of entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine.  In so doing, the RO should consider the applicability of 38 C.F.R. § 3.156(c).  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

4.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


